Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 17-20 in the reply filed on 02/26/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18, 21-22, 25-28 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. [US PGPUB 20140027162] (hereinafter Chan).

Regarding claim 17, Chan teaches a printed circuit board, comprising:
a thermal pad (10, Para 19/24); and
a solder mask (20, Para 19) that leaves portions of the thermal pad (portion of pad 10 covered with material 30, Fig. 2/3) unmasked to form a plurality of unmasked 

    PNG
    media_image1.png
    566
    860
    media_image1.png
    Greyscale

Annotated Fig. 2

Regarding claim 18 Chan teaches a printed circuit board of claim 17, wherein the plurality of mask stripes include orthogonal mask stripes extending from the edges of each unmasked portion towards the center of the unmasked portion (Fig. 2).

Regarding claim 21 Chan teaches a device, comprising:
a thermal pad (10, Para 19/24) includes a surface (surface in contact with material 20/30, Fig. 2/3);
a soldermask (20, Para 19) on the surface of the thermal pad (Fig. 2/3), 

a first portion extending in a first direction (see annotation of Fig. 2 as depiction 2A, below);
a second portion extending in a second direction transverse to the first direction, the first portion and the second portion extend across each other (see depiction 2A below); and
a third portion surrounding the first portion and the second portion (see depiction 2A below);
an exposed portion of the thermal pad exposed from the soldermask (portion of pad 10 beneath material 30b see depiction 2A below), the exposed portion of the thermal pad surrounded by the first, second, and third portions of the soldermask (see depiction 2A below).

    PNG
    media_image2.png
    405
    636
    media_image2.png
    Greyscale

Depiction 2A

Regarding claim 22 Chan teaches a device wherein the exposed portion is a square region (Fig. 2).

Regarding claim 25 Chan teaches a device wherein the soldermask further incudes an extension portion (portion of material 20 between material 30c and demarcates material 30b) that extends from the third portion of the soldermask toward the second portion of the soldermask (Fig. 2).

Regarding claim 26 Chan teaches a device wherein the extension portion (portion demarcating material 30b) has an end that terminates between the first, second, and third portions of the soldermask (Fig. 2).

Regarding claim 27 Chan teaches a device wherein the soldermask further includes an extension portion that extends from the third portion (portion of material 20 between material 30c), the extension portion being at a first angle to the first portion of the soldermask and at a second angle to the second portion of the soldermask (Fig. 2).

Regarding claim 28 Chan teaches a device wherein the first angle is substantially equal to the second angle (Fig. 2).

Regarding claim 33 Chan teaches a device, comprising: 
a thermal pad (10, Para 19/24) having a surface (surface in contact with material 20/30, Fig. 2/3);
a soldermask (20, Para 19) on the surface of the thermal pad (Fig. 2/3), 
the soldermask including: 

a second cross-over portion extending in a second direction (see depiction 2A), the second cross-over portion crossing over the first cross-over portion (see depiction 2A); and
a boundary portion (see depiction 2A) that surrounds the first cross-over portion and the second cross-over portion (see depiction 2A), the first cross-over portion having first ends that terminate at the boundary portion, the second cross-over portion having second ends that terminate at the boundary portion (see depiction 2A);
an exposed portion of the thermal pad exposed from the soldermask (portion of pad 10 beneath material 30b --see depiction 2A), 
the exposed portion of the thermal pad surrounded by the soldermask (Fig 2).


Allowable Subject Matter
Claims 18, 20, 23-24, 29-32 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819